 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Powell N Around LLC,                              No. CV-18-08205-PCT-DJH
10                  Petitioner,                         ORDER
11    v.
12    Preston Parson,
13                  Claimant.
14
15          This matter is before the Court on Petitioner’s Motion for Default Judgment.
16   (Doc. 15). This is a statutory proceeding brought in admiralty concerning a fire on a ship.

17   The Motion is made on the basis of Fed. R. Civ. P. 55 and Rules F(4) and F(5) of the
18   Supplemental Rules of Civil Procedure for Admiralty or Maritime Claims and Asset

19   Forfeiture Actions (“Supplemental Rules”). Petitioner moves for Judgment in its favor

20   against all non-appearing claimants, as no individuals filed claims in this matter within the
21   time period prescribed by the Supplemental Rules.
22   I.     Background

23          On June 12, 2018, the M/V Powell N Around (“Vessel”) was conducting refueling

24   operations at Lake Powell, near Page, Arizona, at a fuel dock operated by Antelope Point

25   Marina. (Doc. 1). During the refueling operation, the Vessel caught fire. Petitioner alleges

26   that the fire may have given rise to claims by a service attendant, Preston Parson, who was
27   present during the fire. (Id.) On August 29, 2018, Petitioner filed its Complaint for
28   Exoneration From or Limitation of Liability pursuant to 46 U.S.C. § 30501, et seq., and
 1   Rule F of the Supplemental Rules. (Doc. 1). Federal District Courts have exclusive
 2   jurisdiction over cases arising under Supplemental Rule F. Newton v. Shipman, 718 F.2d
 3   959, 962 (9th Cir. 1983).
 4          On November 19, 2018, pursuant to the procedures mandated in the Supplemental
 5   Rules, the Court issued an Order directing the Clerk of Court to issue a “Monition: Notice
 6   to Claimants,” which directed that “[a]ll Claimants shall file their respective claims with
 7   the Clerk of this Court at the United States Courthouse, Phoenix, Arizona, in writing and
 8   under oath, and serve a copy thereof on the attorneys for Plaintiffs, on or before February
 9   20, 2019, or be defaulted.” (Doc. 9). That Order also required Petitioner to publish the
10   Monition in the Lake Powell Chronicle, a newspaper of general circulation, in accordance
11   with Supplemental Admiralty Rule F(4). The Court also ordered that “Petitioner shall mail
12   a copy of this Order to every person and entity known to have asserted any claim against
13   Petitioner or the Vessel, arising out of, resulting from, or in any manner connected with,
14   that which the Complaint in this action seeks exoneration from, or limitation of, liability,
15   to their last known address along with a copy to their employer at the marina where the
16   incident occurred.” (Id.) No claims were received by the Court. On March 25, 2019, the
17   Clerk of Court entered default against all non-appearing claimants. (Doc. 14). Petitioner
18   now seeks an entry of Default Judgment.
19   II.    Default Judgment
20          Entry of default judgment is within the court’s discretion. Aldabe v. Aldabe, 616
21   F.2d 1089, 1092 (9th Cir. 1980). Upon entry of default, the factual allegations in the
22   plaintiff’s complaint, except those relating to damages, are deemed admitted. TeleVideo
23   Sys., Inc. v. Heidenthal, 826 F.2d 915, 917 (9th Cir. 1987). For cases brought pursuant to
24   the Supplemental Rules of Civil Procedure, default judgment will be entered against all
25   non-appearing claimants, so long as the petitioners have fulfilled “[their] obligation to
26   publish notice of the limitation proceeding . . . the Notice expressly and clearly states the
27   deadlines for filing a claim and/or answer . . . and [the notice stated] that a consequence of
28   failing to file a timely claim and/or answer was default and being forever barred from filing


                                                 -2-
 1   a claim and/or answer.” In the Matter of X-treme Parasail, Inc., 2011 WL 4572448, at *1
 2   (D. Haw. Sept. 12, 2011); See also Supplemental Rule F. In limitation of liability matters,
 3   “courts regularly grant a default judgment against claimants who do not answer.” Matter
 4   of Duley, 2017 WL 8180609, at *2 (C.D. Cal. July 11, 2017).
 5   III.   Analysis
 6          Petitioner has established that the Monition was published in the Lake Powell
 7   Chronicle, a newspaper of general circulation, for four consecutive issues beginning on
 8   January 9, 2019. (Doc. 11). Moreover, the Monition and Court Order were mailed to all
 9   potential claimants, including Mr. Parson and his employer. (Doc. 10). The Monition
10   clearly stated that potential claimants had the obligation to file claims by February 20,
11   2019, or be defaulted. (Doc. 11) No potential claimant, individual or entity, filed an
12   Answer or claim in this action by February 20, 2019, nor has any claimant appeared in this
13   action in the nine months since the deadline passed. The Court finds that Petitioner fulfilled
14   its obligations under the Supplemental Rules. Moreover, Petitioner will be prejudiced if
15   this case remains unresolved. As referenced above, no claimants have responded to the
16   Monition or the Application for Default or Motion for Default Judgment. Petitioner has
17   no alternative means by which to resolve this matter and would indefinitely suffer prejudice
18   without the availability of default judgment. See Pepsico, Inc. v. Cal. Sec. Cans, 238 F.
19   Supp. 2d 1172, 1177 (C.D. Cal. 2002). Therefore, Plaintiff’s Motion will be granted and
20   this matter will be closed.
21          Accordingly,
22          IT IS HEREBY ORDERED that Petitioner’s Motion for Default Judgment (Doc.
23   15) is granted. Pursuant to Supplemental Rule F, Petitioner is exonerated from liability
24   on all claims arising out of the incident involving the Vessel described herein.
25   …
26   …
27   …
28   …


                                                 -3-
 1         IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
 2   accordingly and terminate this matter.
 3         Dated this 5th day of December, 2019.
 4
 5
 6                                            Honorable Diane J. Humetewa
 7                                            United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
